Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2, 4-7, 9, 11-14, 16, and 18-21 are pending.  Claims 2, 9 and 16 are independent and have been amended.  Claims 3, 10, and 17 are canceled.
This Application is published as 2019/0295550.
Priority of the parent application is June 7, 2010.
This Application claims priority as a continuation of application number 15/201, 955 issued as U.S. 10,297,252 which was a continuation of application number 14/252, 913 issued as U.S. 9,412,360 which was a continuation of application number 12/795,257 issued as U.S. 8,738,377. 
Terminal Disclaimers over all 3 parents required as set forth below.  
Additionally, a Terminal Disclaimer is required over application number 12/692,307 issued as U.S. 8,626,511 (LeBeau) having a common assignee.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, where  presented, were necessitated by the amendments to the Claims.
This action is Final.

Pending Claims are allowable in view of prior art but rejected over Obviousness Double Patenting.

Response to Amendments
Objection to the Specification because of Claims 3, 10, and 17 which referred to “an interactive voice interface” that has no antecedence in the Specification (excluding the Claims) is withdrawn in view of the cancellation of these Claims.
Rejection of Claims 5, 7, 12, 14, 19, and 21 are rejected under 35 U.S.C. 112(d) is withdrawn in view of the arguments by the Applicant.  See Response 9.
Response to Arguments
Regarding the Double Patenting rejection, all of the Claims of the instant Application were and are rejected over the claims of the reference parent patents.  
Claims are allowable in view of prior art but subject to ODP rejections below.

Applicant argues that LeBeau discloses a method of disambiguating voice commands based on sounds including the phonemes spoken by a user and the server of LeBeau identifies candidate terms such as “call Bill” or “kill Bill” but LeBeau does not teach that an input voice command is transcribed into text and the comparison for identifying the command in the voice is performed on the transcribed term as opposed to audio.  Response 10.
In Reply, a reference that expressly teaches conversion to text is added.
Nevertheless, LeBeau performs "speech recognition" and "speech recognition" generally refers to conversion to text.  Further, the result of the recognition in LeBeau is compared to an "index" which is a list of contacts received from the user device which also indicates text:  See LeBeau: "[0057] The client-device index 242 may include one or more types of indices received from one or more client devices 204. For example, the 

Applicant also argues that "candidate terms" of LeBeau have a likelihood associated with them but LeBeau never affirmatively identifies a single candidate term corresponding to the voice command.  Response 10.
Note that "speech recognition" including conversion to text is a process that is associated with a Likelihood/Confidence by nature.  LeBau Figure 3 includes "identify actions 306" which are ranked with the top-ranked action being a single action.
More importantly, the current language of the Claim conforms tightly to Figure 3 of LeBeau because the Claim provides a list of actions to the user for user selection of his intended action.  So, this argument does not have a basis in the current Claim language.

    PNG
    media_image1.png
    604
    459
    media_image1.png
    Greyscale

	In the final analysis, because LeBeau was cited as a 102( e) reference if it fails to anticipate it cannot be used as a 103 reference in a combination.  A very strong Obviousness Double Patenting rejection reference, LeBeau remains.

The Claims as amended provide:
2. A method performed by one or more computing devices, the method comprising: 
receiving, by the one or more computing devices, audio data corresponding to a first voice command spoken by a user, the first voice command comprising a term or phrase; 
converting, by the one or more computing devices, the audio data corresponding to the first voice command to a transcription including the term or phrase;
detecting, by the one or more computing devices, the term or phrase in the transcription;
in response to detecting the term or phrase in the transcription, providing, by the one or more computing devices, a list of actions that correspond to the term or phrase detected in the transcription, 
each action in the list of actions 
available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
receiving, by the one or more computing devices, audio data corresponding to a user input indication indicating a selection by the user of one of the actions in the list of actions; 
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions: 
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and 
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and 
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase. 

4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions. 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 

6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command. 

7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.

Claims 9-14 are system claims with limitations corresponding to the limitations of Claims 2-7.

Claims 16-21 are computer program product system claims with limitations corresponding to the limitations of Claims 2-7.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

LeBeau U.S. 8,626,511
Claims 2, 9 and 16 are are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 8,626,511. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. 8,626,511
2. A method performed by one or more computing devices, the method comprising: 
1. A computer-implemented method comprising:
receiving, by the one or more computing devices, audio data corresponding to a first voice command spoken by a user,
(identifying two or more possible intended actions for a particular transcription of the two or more candidate transcriptions of the single voice command;)
converting, by the one or more computing devices, the audio data corresponding to the first voice command to a transcription including the term or phrase;
(obtaining two or more candidate transcriptions of a single voice command;)
detecting, by the one or more computing devices, the term or phrase in the transcription;
(identifying two or more possible intended actions for a particular transcription of the two or more candidate transcriptions of the single voice command;)
the first voice command comprising a term or phrase;
 obtaining two or more candidate transcriptions of a single voice command;


identifying one or more possible intended actions for each of the two or more candidate transcriptions of the single voice command, including 
identifying two or more possible intended actions for a particular transcription of the two or more candidate transcriptions of the single voice command;
in response to detecting the term or phrase in the transcription, providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase detected in the transcription, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
providing information for display, the information identifying (i) the two or more candidate transcriptions of the single voice command, and (ii) the one or more possible intended actions for each of the two or more transcriptions of the single voice command, including the two or more possible intended actions for the particular transcription;



receiving, by the one or more computing devices, audio data corresponding to a user input indication indicating a selection by the user of one of the actions in the list of actions;

receiving, by one or more computers, data indicating a selection of a particular possible intended action from among the displayed one or more possible intended actions for each of the two or more transcriptions of the single voice command, and the displayed two or more possible intended actions for the particular transcription;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and











associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
 



and invoking the selected particular possible intended action.



(6. The method of claim 1, further comprising determining an ambiguity value for each of the one or more possible intended actions for the particular transcription and for each of the two or more possible intended actions for the particular transcription, wherein an ambiguity value reflects a server-determined level of certainty that the user actually intended to perform a possible intended action.)
7. The method of claim 6, further comprising: responsive to receiving data indicating the selection of the particular possible intended action, 
incrementing the ambiguity value associated with the particular possible intended action.


 
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
 
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 
performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
 


Claims 9 and 16 are counterparts of Claim 2 and rejected under similar rationale.

U.S. 10,297,252
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 10,297,252. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. 10,297,252
2. A method performed by one or more computing devices, the method comprising: 
1. A computer-implemented method comprising: 
receiving, by the one or more computing devices, audio data corresponding to a first voice command spoken by a user, the 
obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 

the first voice command comprising a term or phrase;

a transcription of an utterance that includes a candidate carrier phrase; 

converting, by the one or more computing devices, the audio data corresponding to the first voice command to a transcription including the term or phrase;

detecting, by the one or more computing devices, the term or phrase in the transcription;


in response to determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions, 
performing, by a search engine, a search query in which the candidate carrier phrase is used as a query term; 
(Claim 4)
providing, by the one or more computing devices, 
a user interface that includes one or more internet search results of the search query;
in response to detecting the term or phrase in the transcription,
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase detected in the transcription, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
 (providing, by the one or more computing devices, 
a user interface that includes one or more internet search results of the search query;)
(The limitation of the claim of the reference is narrower because it specifies that the “list” comes from an internet search.)
receiving, by the one or more computing devices, a user input indication indicating a selection by the user of one of the actions in the list of actions;

receiving, by the one or more computing devices, data indicating a selection, by a user, of a particular search result from among the one or more internet search results of the search query in which the candidate carrier phrase is used as a query term;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:




performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions;  
based on the data indicating the selection of the particular search result: 


updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase; and 





associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;






receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
after associating the candidate carrier phrase with the particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term, 
obtaining, by the automated speech recognizer, a transcription of, a subsequent utterance that includes the candidate carrier phrase; and
in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 
performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
in response to obtaining the transcription of the subsequent utterance that includes the candidate carrier phrase, performing, by the one or more computing devices, the particular action.
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
1…
obtaining, by an automated speech recognizer implemented on one or more computing devices, a transcription of an utterance that includes a candidate carrier phrase; 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
1…
based on the data indicating the selection of the particular search result: updating by the one or more computing devices, the set of known carrier phrases to include the candidate carrier phrase;

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
1…
and associating, by the one or more computing devices, the candidate carrier phrase with a particular action corresponding to the particular, selected search result of the search query in which the candidate carrier phrase is used as a query term;
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
1 ..

providing, by the one or more computing devices, a user interface that includes one or more internet search results of the search query;
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.
     





1 …
determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions;
3. The method of claim 1, wherein determining that the candidate carrier phrase is not included among a set of known carrier phrases that are associated with one or more actions comprises determining that the candidate carrier phrase is not identical to or semantically similar to any of the known carrier phrases of the set.

	
	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
U.S. 9,412,360

Instant Application
U.S. 9,412,360.
2. A method performed by one or more computing devices, the method comprising: 
 1. A computer-implemented method comprising:
receiving, by the one or more computing devices, audio data corresponding to a first voice command spoken by a user, 
 receiving first speech data that corresponds to a first voice command input by a user;

 generating, by an automated speech recognizer, a transcription of the first speech data that corresponds to the first voice command input by the user;
the first voice command comprising a term or phrase;
 identifying, from the transcription of the first speech data that corresponds to the first voice command input by the user, 
(i) a candidate carrier phrase, and 
(ii) one or more terms that reference a particular subject;
converting, by the one or more computing devices, the audio data corresponding to the first voice command to a transcription including the term or phrase;
(generating, by an automated speech recognizer, a transcription of the first speech data that corresponds to the first voice command input by the user;)
detecting, by the one or more computing devices, the term or phrase in the transcription;
(identifying, from the transcription of the first speech data that corresponds to the first voice command input by the user, 
(i) a candidate carrier phrase, and 
(ii) one or more terms that reference a particular subject;)

 (3. The computer-implemented method of claim 1, wherein the second voice command that corresponds to the second voice command subsequently input by the user is input after the first voice command input by the user without the user inputting an intervening voice command.)
providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
in response to determining that the transcription of the second speech data that corresponds to the second voice command includes the same one or more terms that reference the particular subject and does not include the candidate carrier phrase, 
providing, for output, a search results page that includes (i) one or more results of an Internet search query in which the one or more terms that reference the particular subject are used as query terms, and (ii) an actuatable link for performing an action with respect to the particular subject;

receiving, by the one or more computing devices, 
audio data corresponding to a user input indication indicating a selection by the user of one of the actions in the list of actions;
 receiving 

a selection of the actuatable link for performing the action with respect to the particular subject;
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:
performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and
associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
in response to receiving the selection of the actuatable link for performing the action with respect to the particular subject, 









adjusting a relevance score for the candidate carrier phrase and the action to indicate that the candidate carrier phrase has increased relevance to the action; and  
receiving, by the one or more computing devices, 
a second voice command spoken by the user and comprising the same term or phrase; and
(third speech of claim 1 of reference is the second speech of Claim 2 of the Application.)
in response to receiving the
second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 

performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
using, by an automated voice command processing engine, the relevance score to determine whether the action is to be performed upon subsequently identifying the candidate carrier phrase from a transcription of third speech data.

3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
 
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
 
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.    




 

	
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 9,412,360. Although the claims at issue are not identical, they are not patentably distinct from each other because:
		Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
		Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
U.S. 8,738,377

Instant Application
U.S. 8,738,377
2. A method performed by one or more computing devices, the method comprising: 
 1. A computer-implemented method comprising:
receiving, by the one or more computing devices, audio data corresponding to a first voice command spoken by a user, 
 

the first voice command comprising a term or phrase;
 identifying a particular term from a transcription of speech data; 
converting, by the one or more computing devices, the audio data corresponding to the first voice command to a transcription including the term or phrase;
(identifying a particular term from a transcription of speech data;)
detecting, by the one or more computing devices, the term or phrase in the transcription;
(identifying a particular term from a transcription of speech data;)
in response to detecting the term or phrase in the transcription, providing, by the one or more computing devices, 
a list of actions that correspond to the term or phrase, detected in the transcription,
each action in the list of actions available for selection by the user, 
associated with a respective application that is different than the respective application associated with each other action in the list of actions, and 
associated with a corresponding relevance score indicating a likelihood that the user intends to have the action performed when the term or phrase is spoken;  
 determining that 





(i) the particular term is not included as a key term in a grammar that references key terms that correspond to an action, and 


(ii) the particular term is semantically similar to a particular key term that is referenced in the grammar as corresponding to the action;
receiving, by the one or more computing devices, audio data corresponding to a user input indication indicating a selection by the user of one of the actions in the list of actions;
 receiving data validating that the particular term corresponds to the action; and
in response to receiving the user input indication indicating the selection by the user of the one of the actions in the list of actions:







performing, by the one or more computing devices, the selected one of the actions using the respective application associated with the selected one of the actions; and

associating, by the one or more computing devices, the term or phrase with the selected one of the actions by 
adjusting the corresponding relevance score associated with the selected one of the actions;  
in response to determining that 
(i) the particular term is not included as a key term in the grammar, and 
(ii) the particular term is semantically similar to the particular key term that is referenced in the grammar as corresponding to the action, and 
further in response to receiving the data validating that the particular term corresponds to the action, 

(2. The computer-implemented method of claim 1, comprising: in response to receiving the data validating that the particular term corresponds to the action, performing the action associated with the grammar.)



adjusting, by one or more computers, (a) a relevance score for the action and the particular key term to indicate that the particular term that is not included as a key term in the grammar has increased relevance to the action, and 
(b) a relevance score for a different action and a key term associated with the different action to indicate that the particular term has decreased relevance to the different action.  
receiving, by the one or more computing devices, a second voice command spoken by the user and comprising the same term or phrase; and
 (see claim 5 below.)














in response to receiving the second voice command comprising the same term or phrase and based on the association of the term or phrase with the selected one of the actions, 

performing, by the one or more computing devices, the selected one of the actions associated with the term or phrase without providing the list of actions that correspond to the term or phrase.
 (5. The computer-implemented method of claim 1, wherein the data validating that the particular term corresponds to the action indicates that the particular term corresponds to the action and comprising: 
adding the particular term as a key term in the grammar as a term that corresponds to the action; and 
after adjusting the relevance score for the action and the particular key term to indicate that the particular term that is not included as a key term in the grammar has increased relevance to the action: 
identifying the particular term from a transcription of second speech data;
determining that the particular term is included as a key term in the grammar that references key terms that correspond to the action; and 
performing the action associated with the grammar.)
3. The method of claim 2, 
wherein the one or more computing devices provide an interactive voice interface. 
 
4. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions comprises 
storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions.
 

5. The method of claim 4, wherein storing data that designates the term or phrase as at least a portion of a command to perform the selected one of the actions comprises 
designating the term or phrase as a carrier phrase for the selected one of the actions. 
 
6. The method of claim 2, further comprising 
providing, by the one or more computing devices, an internet search result corresponding to the first voice command.
 
7. The method of claim 2, wherein associating the term or phrase with the selected one of the actions by adjusting the corresponding relevance score associated with the selected one of the actions is based on 
determining that the term or phrase is not included in a set of terms or phrases associated with the list of actions.




 

			
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of issued patent U.S. 8,738,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
	Claims 9-14 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
	Claims 16-21 are parallel in language to the above rejected Claims 2-7 and are rejected under similar rationale.
Allowable Subject Matter
Subject to overcoming the Obviousness Double Patenting Rejections above, the pending Claims 2, 4-7, 9, 11-14, 16, and 18-21 can be allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, refer to the prosecution of the parent applications and the discussion of prior art.  The allowability is narrow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Prior Art
Jang (U.S. 20100179812) is the closest reference to the spirit of the instant Application which is generating new command keywords for the same action by soliciting user confirmation or, in the case of Jang, absence of user interruption.  Jang shows its acceptance of a particular function by inaction and by letting it execute.  Thus, Jang does not teach creating the association based on a detected action.  Rather, a detected interrupting action nulls the association of the input command and the executing action.
Andrew (U.S. 2007/0088556) is also quite close and teaches presenting a list of possible applications that match the user input to the user for his selection and even mentions that the list is sorted in a hierarchy but does not teach the use of Relevance Scores or an adjusting of them.

    PNG
    media_image2.png
    743
    964
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    957
    756
    media_image3.png
    Greyscale

Morgan (U.S. 8,275,617) is another very close reference.  Morgan presents a list of possible actions or applications to the user for his selection.  Morgan generates this list by referring to a Relevance Table.  But, Morgan does not teach that the Relevance Table is generated based on scores.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659